Citation Nr: 1430929	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision.  

In the May 2008 rating decision, the RO also denied service connection for depression, but the Veteran did not perfect his appeal regarding that determination.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The representative's Brief dated in June 2014 and VA treatment records from 2009 to 2013 are part of Virtual VA.  

A Supplemental Statement of the Case dated in May 2014 is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was diagnosed with diabetes mellitus in August 2007.  He contends that his diabetes mellitus is related to Agent Orange exposure during his period of active service.  

Although the Veteran is not shown to have served in the Republic of Vietnam, that he reports being exposed to Agent Orange during active duty in connection with testing while assigned to the 41st  Infantry Regiment at Ft. Ord in California with the Combat Development Experimental Command as well as from collecting equipment and clothing from soldiers who had just returned from Vietnam in connection with experimentation with weapons systems.  See e.g. August 2009 Form 9 Appeal.  

Significantly, in response to the Veteran's assertions, in September 2010, the National Personnel Records Center verified that the records did not show that the Veteran was exposed to herbicides during service.  

Most recently, the U.S. Army & Joint Services Records Research Center (JSRRC) via the Defense Personnel Records Retrieval System (DPRIS) confirmed that the Veteran's assignment during active duty service in California was not at a location subject to herbicide spraying, testing, transport or storage.  

Nevertheless, a VA examination is necessary to determine whether there is a causal relationship between the claimed diabetes mellitus and his reported handling of clothing and other items contaminated with the herbicides in Vietnam from 1969 to 1971.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus.  The examiner is requested to review the claims file, including the service treatment records and the post-service medical records, and elicit from the Veteran and record a complete clinical history.  

After reviewing the entire record and examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current diabetes mellitus is due to an event or incident of his period of active service to include any exposure to Agent Orange during service from 1969 to 1971 at Fort Ord in California where he reported collecting clothing and other items from soldiers returning from Vietnam.  

The examiner is advised that the Veteran is competent to report any symptoms and events from service.  The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 
   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

